Citation Nr: 1134419	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-19 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death for the purposes of Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served with the Philippine Commonwealth Army and the recognized Philippine guerrilla forces from May 1945 to June 1946.  The Veteran died on October [redacted], 1999.  The appellant is his widow.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Manila, Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2009 and August 2010, the Board remanded this case to schedule the appellant for a hearing before a traveling member of the Board.  Regrettably, this claim must again be remanded for the same reason.

The Board notes that the appellant was scheduled to present testimony before a traveling Veterans Law Judge (VLJ) on April 13, 2011.  However, she failed to report to the hearing and did not submit a motion for new hearing within fifteen days of that failure to appear.  Normally, this would be cause for the Board to deem the appellant's request for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704 (2010).  However, further review of the record notes that notice of this hearing was sent to an address in Pangasinan, Republic of Philippines.  While the appellant and the Veteran did live in the Philippines during his lifetime, the record shows that the appellant has lived in California since October 2008, if not earlier.  See appellant's change of address request dated October 1, 2008.  See also report of contact dated March 17, 2009, noting that appellant's mother informed a DRO that appellant now lived in the United States.  The appellant currently lives in Vallejo, California.  Thus, there is no indication that the appellant received notice of this scheduled hearing.  Moreover, this hearing was scheduled to occur in Manila, Republic of Philippines.  Even if the appellant somehow did learn of her hearing despite the misaddressed notice, the Board finds it unreasonable to schedule an appellant for a hearing in a foreign country instead of her local RO.  As this claim has already been unnecessarily delayed, the RO is instructed to reference her May 2011 statement for her most recent address of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should take appropriate steps to schedule the appellant for a hearing at the Oakland, California, RO before a visiting Veterans Law Judge at the earliest opportunity, following the usual procedures.  Ensure that notice is sent to the appellant's most recent address of record in Vallejo, California, as listed in her May 2011 statement.  Then, the RO should return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



